Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 2014/0285558 A1) in view of Edwards (US 2013/0127960 A1).
Claims 1, 4-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath (US 2016/0023480 A1) in view of Edwards (US 2013/0127960 A1).
Regarding claim 1, Wada or Heath discloses a method for applying an image onto a receiving medium (Wada: see fig. 4) (Heath: see para 38), the method comprising the steps of: 
a) determining the desired gloss of the image (Wada: Fig. 2 and para 34-36: the amount of color ink applied affects image glossiness.  See fig. 4 and para 39: in order to obtain a desired gloss, an application amount of clear ink is adjusted according to the amount of color ink applied.) (Heath: See fig. 4 and para 36.  See para 38: clear ink can be selectively applied to different portions of the image and/or medium to locally control gloss levels.); 
b) based on the desired gloss, determining an amount of radiation-curable ink comprising a colorant and an amount of radiation-curable ink not comprising a colorant to be locally applied onto the recording medium (Wada: See fig. 4 and para 39: in order to obtain a desired gloss, an application amount of clear ink is adjusted according to the 
c) locally applying the ink onto the recording medium, wherein the ink is applied such that the amounts of the ink comprising a colorant and the ink not comprising a colorant are as determined in step b) (Wada: See fig. 4 and para 39: in order to obtain a desired gloss, an application amount of clear ink is adjusted according to the amount of color ink applied.) (Heath: See fig. 4 and para 36.  See para 38: clear ink can be selectively applied to different portions of the image and/or medium to locally control gloss levels.); and 
d) curing the radiation-curable ink (Wada: see fig. 4) (Heath: See fig. 4 and para 36.  See para 38: clear ink can be selectively applied to different portions of the image and/or medium to locally control gloss levels.).
Wada or Heath both fail to explicitly disclose wherein both the ink comprising a colorant and the ink not comprising a colorant comprise a gelling agent.
However, Edwards teaches wherein both the ink comprising a colorant and the ink not comprising a colorant comprise a gelling agent (see Edwards’ paragraph 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wada or Heath with the teachings of Edwards, for the purpose of ensuring that the ink is solid at temperatures below 60 degrees Celsius (see Edwards’ paragraph 9).
claim 2, Wada further discloses the method according to claim 1, wherein the amount of the ink not comprising a colorant decreases with increasing gloss level (see fig. 7).
Regarding claim 3, Wada further discloses the method according to claim 1, wherein step d) is started after all ink has locally been applied (see fig. 4).
Regarding claim 4, Heath further discloses the method according to claim 1, wherein the ink is applied using a scanning ink jet printer and wherein the ink comprising a colorant and the ink not comprising a colorant are ejected simultaneously onto the recording medium (Fig. 8, para 41,47: teaches scanning printheads.).
Regarding claim 5, Heath further discloses the method according to claim 4, wherein the ink comprising a colorant and the ink not comprising a colorant are ejected onto the recording medium in a plurality of swaths, and wherein in every swath both the ink comprising a colorant and the ink not comprising a colorant are ejected (Fig. 8, para 41,47: teaches scanning printheads.).
Regarding claim 7, Heath further discloses the method according to claim 1, wherein the colorant is a pigment (See para 47 which teaches pigment ink.).
Regarding claim 8, Heath further discloses the method according to claim 1, wherein the image comprises a first area and a second area, wherein the first area has a first desired gloss level and the second area has a second gloss level, wherein in step a), both the first and second gloss level are determined, in step b), a first amount of ink comprising a colorant and a first amount of ink not comprising a colorant are determined, and a second amount of ink comprising a colorant and a second amount of ink not comprising a colorant are determined; and in step c), applying the first amounts 
Regarding claim 9, Wada further discloses a software product comprising program code on a non-transitory machine-readable medium, wherein the program code, when loaded into a controller of a printer with ink jet print heads, causes the controller to perform the method according to claim 1 (see fig. 3).
Regarding claim 10, Wada further discloses an ink-jet printing apparatus, the ink-jet printing apparatus comprising: 
a) a first jetting device configured to, in operation, eject radiation-curable ink comprising a colorant (see fig. 4); 
b) a second jetting device configured to, in operation, eject radiation-curable ink not comprising a colorant (see fig .4); 
c) a curing unit (see fig. 4); and 
d) a controller configured to control the ink-jet printer to perform the method according to claim 1 (see fig. 3).

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Shaink et al. (EP 3 517 582 A1)


Iijima et al. (EP 2 840 119 A1)
Does not teach determining application amount of color and clear ink depending on glossiness.

Yazaki (WO 2020/008508 A1)
Discloses a printer concerning glossiness.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

February 26, 2022